

115 S1146 IS: Small Business Regulatory Relief Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1146IN THE SENATE OF THE UNITED STATESMay 17, 2017Mrs. Shaheen (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo enhance the ability of the Office of the National Ombudsman to assist small businesses in
			 meeting regulatory requirements and develop outreach initiatives to
			 promote awareness of the services the Office of the National Ombudsman
			 provides, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Small Business Regulatory Relief Act of 2017.
 2.DefinitionsIn this Act— (1)the term Ombudsman has the meaning given that term in section 30(a) of the Small Business Act 15 U.S.C. 657(a)); and
 (2)the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). 3.SBA Regulatory Enforcement Ombudsman (a)In generalSection 30(b) of the Small Business Act (15 U.S.C. 657(b)(2)) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A)—
 (i)by striking with each agency with regulatory authority and inserting the following: “with—  (i)each Federal agency with regulatory authority; 
 (ii)by inserting and after the semicolon; and (iii)by adding at the end the following:
							
 (ii)each Federal agency with regulatory authority over small business concerns or that makes grants or enters into contracts or cooperative agreements with small business concerns to develop best practices to assist the Federal agency in—
 (I)establishing a program to assist small entities, as defined in section 601 of title 5, United States Code, in meeting regulatory requirements imposed by that Federal agency, including by responding to inquiries under section 213 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note);
 (II)educating small entities about the regulations of that Federal agency that are applicable to small entities;
 (III)training small entities to comply with the regulations of that Federal agency; (IV)assisting small entities in completing forms required by the regulations of that Federal agency;
 (V)addressing any specific question or concern of small entities; (VI)evaluating compliance guides described under section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note);
 (VII)ensuring that the compliance guides described in subclause (VI) are available to small business development centers and to other resource partners of the Administration;
 (VIII)developing webinars relating to compliance assistance for— (aa)recently finalized rules of the Federal agency; and
 (bb)rules relating to which the Federal agency or Ombudsman receives a significant number of compliance inquiries from small business concerns; and
 (IX)conducting customer service surveys on an ongoing basis of small business concerns that interact with the Federal agency to assess the timeliness and quality of the activities of the Federal agency, which shall be conducted in a manner that allows the results of the surveys to be incorporated into the rating of the responsiveness of the Federal agency under subparagraph (C);;
 (B)in subparagraph (D), by striking and at the end; (C)in subparagraph (E), by striking the period and inserting a semicolon; and
 (D)by adding at the end the following:  (F)in collaboration with the employee of a Federal agency designated by the head of the Federal agency as the primary point of contact with the Ombudsman, establish a procedure relating to how the Federal agency will provide information—
 (i)to small business concerns regarding the Ombudsman; and (ii)to the Ombudsman regarding the nature, scope, and resolution of requests to the Federal agency from small business concerns about proposed, final, or existing rules;
 (G)work with each Federal agency with regulatory authority over small business concerns and with programs of the Administration (including the Service Corps of Retired Executives authorized under section 8(b)(1)(B), women's business centers operating under section 29, and small business development centers) to conduct a robust outreach initiative, including through the use of the Internet, to increase the visibility of the Ombudsman and promote awareness of the services available from the Ombudsman; and
 (H)make information regarding the education, training, and compliance assistance services of the Ombudsman readily available on the website of the Ombudsman.; and
 (2)by adding at the end the following:  (3)(A)The head of each Federal agency with regulatory authority over small business concerns or that makes grants or enters into contracts or cooperative agreements with small business concerns shall designate an employee of the Federal agency as the primary point of contact with the Ombudsman.
 (B)The employee designated under subparagraph (A) shall have the authority to make changes necessary to address compliance issues raised by small business concerns..
 (b)ResourcesThe Ombudsman shall appoint additional individuals to positions in which they will provide education, training, and compliance assistance to small business concerns.
 4.Authorization of AppropriationsSection 30 of the Small Business Act (15 U.S.C. 657) is amended by adding at the end the following:  (e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary.
				.